United States Court of Appeals
                     For the First Circuit

No. 13-2366

                       CARMEN PLANADEBALL,

                      Plaintiff, Appellant,

                               v.

                 WYNDHAM VACATION RESORTS, INC.,

                      Defendant, Appellee,

                          SHAWYN MALEY,

                           Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]



                             Before

                  Thompson, Barron, and Lipez,
                         Circuit Judges.


     Juan R. Dávila Díaz, with whom Mendoza Law Offices and
Enrique J. Mendoza-Mendez were on brief, for appellant.
     Shiara L. Diloné Fernández, with whom Schuster Aguiló LLC and
Carl Schuster were on brief, for appellee.


                          July 17, 2015
            LIPEZ, Circuit Judge.             Carmen Planadeball appeals the

district    court's   grant       of   summary    judgment    on   her    claim   of

retaliation against Wyndham Vacation Resorts, Inc. ("Wyndham")

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

et seq.    Planadeball contends that Wyndham retaliated against her

for   making   informal     and    formal      complaints    against     her   then-

supervisor Shawyn Maley after he subjected her to a hostile work

environment on the basis of her race and national origin. Adopting

the magistrate judge's recommendation, the district court granted

Wyndham's motion for summary judgment.                 Because we agree that

Planadeball has not presented sufficient evidence to establish a

retaliation claim under Title VII, we affirm.

                                         I.

            We recount the facts in the light most favorable to

Planadeball, who was the non-moving party at summary judgment. See

Santana-Concepción v. Centro Médico del Turabo, Inc., 768 F.3d 5,

7 (1st Cir. 2014).

            Planadeball was born in Puerto Rico and identifies as

Hispanic.      She was hired by Wyndham in June 2009 as a sales

representative at the Bonnet Creek Resort in Orlando, Florida.

Planadeball    and    the   other      sales     representatives    sold       family

vacation packages and vacation ownership products.                       In January

2010, she was transferred to the regional office at the Wyndham Río

Mar Beach Resort in Río Grande, Puerto Rico.                At the time, she was


                                        -2-
supervised by sales manager Ángelo Sánchez.                  In December 2010,

Wyndham hired Shawyn Maley as a sales manager in the Río Grande

office.    Subsequently, Planadeball was supervised by both Sánchez

and Maley.       On February 15, 2011, Sánchez began a period of leave

under the Family and Medical Leave Act, making Maley the sole

supervisor       for   Planadeball   and       the   other   Río    Grande    sales

representatives.

               During his time as the sales manager of the Río Grande

office, Maley made many derogatory comments about Puerto Ricans and

African-Americans in front of Planadeball and her co-workers.                  For

example, he said that the sales representatives should not waste

their time with Puerto Rican customers because they "don't have any

money."    He also called Puerto Ricans "stupid" and said that they

"don't have education."         He referred to Puerto Rico as "a trash

can" and said "that everything is dirty."                     Additionally, he

referred to African-Americans as "niggers" and instructed the sales

representatives to avoid dealing with them because "they were more

than likely to have bad credit."

               Maley also made many sexist comments, directed primarily

at Planadeball's co-workers Michelle Pérez and London Miles.                   For

example, he said, "the perfect woman is [Miles's] tits . . . and

[Pérez's] ass."         He would also repeatedly call Miles into his

office    to    discuss   his   sexual    relationships      with    women,   make




                                         -3-
derogatory comments about other women's bodies, and stare at her

breasts.

              Sometime in February or early March 2011, Planadeball

went to Maley's office on two to three occasions to complain to him

about the way he was treating her, Pérez, and Miles.                    She told

Maley    to   stop   making    derogatory     comments   and    "that    it   was

inappropriate to speak to my friends the way he was talking to

them."    On one occasion, Maley responded by calling Planadeball a

liar and throwing her out of his office.           Around the same time --

she did not recall exactly when -- Planadeball also complained

about    Maley's     conduct   to   Richard   Wieczerzak,      Wyndham’s      Vice

President of Sales and Marketing for South Florida and Puerto Rico.

She told Wieczerzak that "[t]hings have been -- that are happening,

are inappropriate, things that Shawyn Maley is saying have been

very inappropriate." However, Planadeball did not file a complaint

about Maley to the Human Resources Department because she feared

that she would lose her job.

              From March 15 to April 1, 2011, Planadeball took a

medical leave of absence so she could recover from gallbladder

surgery.      Days after Planadeball had returned, she met with Maley

to discuss her work performance.            During the meeting, Maley told

her "that [she] wasn't selling, that [her] numbers were very low."

In her deposition, Planadeball admitted that her sales numbers

"were not very good" at the time.               After the meeting, Maley


                                      -4-
approached Planadeball's desk and "started yelling at [her] in

front of [her] friends."       Maley told her, "You step up or you step

out and -- and that's the way it is."             Maley was so close to

Planadeball that she was afraid that he was going to hit her.

              Shortly after this incident, Planadeball gave a ride to

work to David Saliceti, another sales representative.             During the

ride, Saliceti told her, "Be careful, because [Maley] has been

saying that the next one who's going to be fired is you."               While

they were talking in the car, Saliceti received a text message from

Maley.       The text message stated, "You better tell Carmen that

either she steps up or steps out." Saliceti showed Planadeball the

message soon after receiving it.

              Planadeball and the other sales representatives received

commissions on the sales they made for Wyndham.             Sometime in April

2011,    a    few   days   after   returning   from   her    medical   leave,

Planadeball noticed that her commission check was subject to a

chargeback of $4,000.       She inquired about the chargeback to Maley,

who "couldn't give [her] any details or any information."              She was

later informed by an administrator that a $40,000 sale that she had

previously closed had been cancelled by corporate headquarters.

Someone in corporate subsequently entered into a sale with the same

client and received the commission on the sale.               In addition to

impacting negatively Planadeball's sales numbers, the chargeback




                                      -5-
resulted in "a lot of pain and suffering with regards to [her]

finances."

             On April 29, 2011, Pérez complained to Wieczerzak about

Maley's conduct.    Wieczerzak relayed Pérez's complaint to Lisette

Lama, Wyndham's Human Resources Director.         On May 2, 2011, Pérez

and Miles met with Lama and Assistant Human Resources Director

Kerania Olmo.     Lama and Olmo subsequently began an investigation

into Maley.    Pursuant to company policy, Maley was suspended from

employment pending the outcome of the investigation.         As part of

the investigation, Lama and Olmo interviewed Planadeball, among

other employees in the Río Grande office.         Planadeball told them

that Maley had been sexually harassing Miles and Pérez, that he had

asked an employee to purchase Viagra and drugs for him, and that he

had   made    "several   comments   that   were   very   inappropriate."

Planadeball also mentioned that Maley had criticized her work

performance, had screamed at her at work, and had sent Saliceti the

text message suggesting Planadeball would be fired if she did not

improve. However, Planadeball did not specifically mention Maley's

discriminatory remarks about Puerto Ricans and African-Americans.

She said she did not "go into details" with Lama and Olmo because

she feared losing her job.

             After completing its investigation, Wyndham concluded

that it could not substantiate the allegations against Maley. Lama

did not find the testimony of Planadeball and her co-workers to be


                                    -6-
credible.        Maley was not disciplined and, after a three-day

suspension, returned to his position as sales manager of the Río

Grande office.      Lama advised him of the need to maintain a proper

work environment, and of various company policies and procedures,

including the company's policy of "zero tolerance on retaliation."

            On    May   26,   2011,   Planadeball   filed   a   charge   of

discrimination against Wyndham and Maley with the Puerto Rico

Department of Labor's Anti-Discrimination Unit.         She alleged that

she was discriminated against on the basis of race and national

origin.     Pérez, Miles, and Saliceti also filed discrimination

charges with the Anti-Discrimination Unit.

            On July 15, 2011, Maley was transferred from the Río

Grande office into a sales manager position at the Wyndham Royal

Vista Resort in Pompano Beach, Florida.         Angela Estes became the

new sales manager of the Río Grande office.           Maley had no more

contact with Planadeball after he was transferred, and Estes became

her new supervisor.

            On June 19, 2012, Planadeball filed her complaint against

Wyndham and Maley1 in the district court, alleging that she was

subject to a hostile work environment on the basis of race and

national origin and that she was retaliated against for complaining




     1
       On November 7, 2012, Planadeball voluntarily dismissed all
of her claims against Maley.

                                      -7-
about Maley's conduct, in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq., and Puerto Rico law.

          After filing the complaint, Planadeball was not "treated

the same way at work" or "given the same opportunities at work."

Estes began treating Planadeball differently from the other sales

representatives.    For example, Estes would ignore Planadeball and

would refuse to respond to her when she had work-related questions.

Estes spoke to Planadeball "[i]n a very arrogant way" and yelled at

her at least three times.    Estes told Planadeball that "[i]f you

don't like my policies, if you don't like how things are done, you

should leave."

          Furthermore, before Planadeball had filed the complaint,

she was provided the opportunity to work directly with existing

timeshare owners.   Working with existing owners was a special perk

for front line sales representatives, like Planadeball, who had

shown a lot of promise.     However, in June and July 2012, Estes

stopped allowing Planadeball to work directly with existing owners

as her clients.

          On April 16, 2013, Wyndham moved for summary judgment on

all of Planadeball's claims.     On July 16, 2013, the magistrate

judge issued a recommendation to grant the motion, and the district

court affirmed the recommendation summarily. This appeal followed.




                                 -8-
                                        II.

              Our   review   of   a   district   court's     grant    of   summary

judgment is de novo.         Johnson v. Univ. of P.R., 714 F.3d 48, 52

(1st Cir. 2013).      In conducting our "fresh look" at the record, we

view the evidence in the light most favorable to the non-moving

party and draw all reasonable inferences in her favor.                 Gerald v.

Univ. of P.R., 707 F.3d 7, 16 (1st Cir. 2013).              Summary judgment is

appropriate only if there is no genuine dispute as to any material

fact and the moving party is entitled to judgment as a matter of

law.       Fed. R. Civ. P. 56(a); Gerald, 707 F.3d at 16.                  However,

"conclusory allegations, empty rhetoric, unsupported speculation,

or evidence which, in the aggregate, is less than significantly

probative will not suffice to ward off a properly supported summary

judgment motion."       Nieves-Romero v. United States, 715 F.3d 375,

378 (1st Cir. 2013) (internal quotation marks omitted).

              On appeal, Planadeball only challenges the district

court's grant of summary judgment on her federal retaliation

claim.2       Title   VII    makes    it   unlawful   for    "an     employer    to

discriminate against any of his employees . . . because [the

employee] has opposed any practice made an unlawful employment


       2
       While Planadeball also states that she is appealing her
retaliation claim under Puerto Rico Law 115, P.R. Laws Ann. tit.
29, § 194a, she provides no argument as to why the Law 115 claim
was improperly dismissed. Therefore, she has waived that claim.
See Rodríguez v. Municipality of San Juan, 659 F.3d 168, 175 (1st
Cir. 2011) ("[W]e deem waived claims not made or claims adverted to
in a cursory fashion, unaccompanied by developed argument.").

                                        -9-
practice     by    [Title     VII],   or     because    he     has    made    a   charge,

testified,        assisted,    or     participated        in    any    manner     in    an

investigation, proceeding, or hearing under [Title VII]."                               42

U.S.C.   §   2000e-3(a).         As    the    Supreme     Court       explained,       this

"antiretaliation provision protects an individual not from all

retaliation, but from retaliation that produces an injury or harm."

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006).

             Title      VII    retaliation         claims      proceed        under    the

burden-shifting framework outlined in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 801-03 (1973).                 The plaintiff, first, must

establish a prima facie case of retaliation by providing evidence

that "[o]ne, she undertook protected conduct[;] . . . [t]wo, her

employer took a material adverse action against her[;] . . . [a]nd

. . . three, a causal nexus exists between elements one and two."

Medina-Rivera v. MVM, Inc., 713 F.3d 132, 139 (1st Cir. 2013)

(citations omitted).

             Once the plaintiff makes out this prima facie case, the

burden shifts to the defendant to articulate a legitimate, non-

retaliatory       explanation       for    its     actions.           See    Collazo     v.

Bristol-Myers Squibb Mfg., Inc., 617 F.3d 39, 46 (1st Cir. 2010).

If the defendant carries this burden of production, the burden

shifts   back      to   the    plaintiff      to   show      that     the    defendant's

explanation is a pretext for unlawful retaliation.                           See id.     To

defeat summary judgment, the plaintiff need not prove retaliation


                                           -10-
by a preponderance of the evidence.             See id. at 50.       "All a

plaintiff has to do is raise a genuine issue of fact as to whether

[retaliation]    motivated   the   adverse     employment   action."       Id.

(quoting Dominguez-Cruz v. Suttle Caribe, Inc., 202 F.3d 424, 433

(1st Cir. 2000)) (alteration in original).

A. Protected Conduct

           Protected conduct "refers to action taken to protest or

oppose statutorily prohibited discrimination."            Fantini v. Salem

State Coll., 557 F.3d 22, 32 (1st Cir. 2009) (internal quotation

marks omitted).    Protected conduct includes "the filing of formal

charges   of   discrimination"     as   well   as   "informal   protests   of

discriminatory employment practices, including making complaints to

management, writing critical letters to customers, protesting

against discrimination by industry or by society in general, and

expressing support of co-workers who have filed formal charges."

Id. (quoting Sumner v. U.S. Postal Serv., 899 F.2d 203, 209 (2nd

Cir. 1990)).

           Planadeball contends that her protected conduct includes

her complaints to Maley and Wieczerzak in February and March 2011,

her complaints to Lama and Olmo in May 2011, filing a charge of

discrimination against Wyndham and Maley with the Puerto Rico

Department of Labor's Anti-Discrimination Unit on May 26, 2011, and

filing her federal complaint in the district court on June 19,

2012.   Wyndham concedes that the complaints to Lama and Olmo, the


                                    -11-
filing of the Anti-Discrimination Unit charge, and the filing of

the complaint constitute protected conduct.       However, it disagrees

that Planadeball's complaints to Maley and Wieczerzak are protected

conduct.   With regard to Maley, Wyndham contends "that complaining

to the alleged harasser" cannot be considered protected activity.

With   regard   to   Wieczerzak,   Wyndham   argues   that    Planadeball's

complaints were not "specific enough to notify management of the

particular type of discrimination at issue in order to constitute

protected activity."

           We do not need to resolve this dispute because, as

explained below, even if the complaints to Maley and Wieczerzak can

be considered protected conduct, Planadeball's retaliation claim

still fails.     Therefore, we will assume, without deciding, that

Planadeball's complaints to Maley and Wieczerzak are protected

conduct.

B. Material Adverse Actions

           Planadeball argues that Wyndham took a number of material

adverse actions against her in retaliation for her protected

activities. Material adverse actions are actions that are "harmful

to the point that they could well dissuade a reasonable worker from

making or supporting a charge of discrimination."            Burlington N.,
548 U.S. at 57.      However, "'petty slights or minor annoyances that

often take place at work and that all employees experience'" are

not material adverse actions and "consequently, fall outside the


                                   -12-
scope of the anti-discrimination laws."           Billings v. Town of

Grafton, 515 F.3d 39, 54 (1st Cir. 2008) (quoting Burlington N.,
548 U.S. at 68); see also Burlington N., 548 U.S. at 68 ("Title VII

. . . does not set forth 'a general civility code for the American

workplace.'" (quoting Oncale v. Sundowner Offshore Servs., Inc.,

523 U.S. 75, 80 (1998))).

            Planadeball argues that the following three actions by

Wyndham employees constitute material adverse actions: (1) the

$4,000 chargeback on her commission check in April 2011; (2)

Estes's behavior toward her, including denying her the opportunity

to work with existing timeshare owners in June and July 2012; and

(3) Maley's threats to fire her in April 2011.3         We address each in

turn.

            1. The $4,000 chargeback

            Wyndham   concedes   that    the   $4,000    chargeback   "may

constitute an adverse employment action."          Yet, it argues that

there is no "causal nexus" to protected conduct.           Medina-Rivera,
713 F.3d at 139.       Planadeball counters that causation can be

inferred from the temporal proximity between the chargeback and

protected conduct.


        3
       "[R]etaliatory actions that are not materially adverse when
considered individually may collectively amount to a retaliatory
hostile work environment." Billings, 515 F.3d at 54 n.13 (citing
Noviello v. City of Boston, 398 F.3d 76, 88-90 (1st Cir. 2005)).
However, Planadeball has not presented any argument about the
collective effect of these three alleged acts of retaliation.
Therefore, we consider them independently.

                                  -13-
             Planadeball    made   informal    complaints    to    Maley   and

Wieczerzak regarding Maley's behavior in February and March 2011.

She then went on medical leave from March 15 to April 1.             In early

April 2011, a few days after she returned to work, she noticed that

her   commission   check    was    subjected   to   a    $4,000   chargeback.

Planadeball argues that the close temporal proximity between her

February and March 2011 complaints and the chargeback establish the

causal nexus between protected conduct and this adverse action

taken against her.

             Planadeball is correct that "[t]emporal proximity can

create an inference of causation in the proper case."             Pomales v.

Celulares Telefónica, Inc., 447 F.3d 79, 85 (1st Cir. 2006).                In

order to draw such an inference, however, "there must be proof that

the decisionmaker knew of the plaintiff's protected conduct when he

or she decided to take the adverse employment action."               Id.; see

also Velazquez-Ortiz v. Vilsack, 657 F.3d 64, 72 (1st Cir. 2011)

("Where the evidence shows only that the decisionmaker knew of the

complainant's protected conduct at the time the adverse employment

action was taken, causation may be inferred from a very close

temporal   relationship     between    the   protected    activity   and   the

adverse action.").

             Planadeball has failed to make a prima facie showing of

causation.    There is no evidence in the record to demonstrate that

the   Wyndham   employees    who   initiated    the     chargeback   had   any


                                      -14-
knowledge of Planadeball's complaints to Maley and Wieczerzak.4

Planadeball was informed that the chargeback was processed because

corporate had cancelled her $40,000 sale and someone in corporate

subsequently entered into a sale with the same client and received

the commission on the sale.      Yet, there is no evidence that anyone

in   corporate   knew   about   Planadeball's   informal    complaints   in

February and March 2011. Furthermore, while Planadeball complained

directly to Maley about the chargeback, Maley told her that he did

not know why the chargeback was processed.

            2. Estes's conduct

            Wyndham also does not contest that Estes's conduct toward

Planadeball in June and July 2012, including taking away her

opportunity to work with existing timeshare owners, may constitute

a material adverse action. However, it similarly argues that there

is no evidence of a causal link between Estes's behavior and

protected   conduct.5      Planadeball    contends   that   the   temporal


      4
        Although Planadeball has presented evidence of other
instances of protected conduct, her complaints to Maley and
Wieczerzak are the only conduct that occurred before the chargeback
was issued, and, therefore, are the only conduct that Planadeball
contends establishes a causal nexus with this material adverse
action.
      5
       Wyndham also contends that we should not consider Estes's
conduct while evaluating Planadeball's retaliation claim because
Planadeball failed to amend her complaint to incorporate Estes's
actions that took place after Planadeball had filed her complaint.
Wyndham relies on Quevedo-Gaitan v. Sears Roebuck de P.R., Inc., a
district court case in which the court disregarded evidence of age
discrimination that occurred after the plaintiff had filed her
complaint because she had failed to amend it. See 536 F. Supp. 2d

                                   -15-
proximity between Estes's conduct and the filing of her complaint

on June 19, 2012, establishes the requisite nexus.

            Planadeball's       claim     fails    for      the   same       reason   the

chargeback claim fails.         There is no evidence that Estes was aware

that Planadeball had filed a complaint.               Estes stated that she had

"no    knowledge   as   to    the   claims      and   allegations         that   Carmen

Planadeball     ha[d]   brought      against       [Wyndham]       in    any     forum."

Moreover,    Planadeball       admitted     that      she   does       not    know    what

information, if any, Estes had with respect to her litigation.                         On

this record, there is simply no evidence from which a reasonable

jury    could   infer   that     Estes    had     knowledge       of    Planadeball's

protected activity.          Therefore, Planadeball cannot establish the

third element of a prima facie case of retaliation, a causal nexus

between filing her complaint and Estes's actions.                      See Alvarado v.

Donahoe, 687 F.3d 453, 459 (1st Cir. 2012) ("[I]f a supervisor or

other employee is unaware of the fact that a plaintiff engaged in


158, 170 (D.P.R. 2008).    Planadeball counters that she was not
required to amend her complaint at the summary judgment stage
because she was not asserting a new claim or adding a new
defendant, but merely was providing additional facts to support her
retaliation claim, which was already plausibly alleged in the
complaint. See Rodríguez-Vives v. P.R. Firefighters Corps of P.R.,
743 F.3d 278, 283 (1st Cir. 2014) (A "complaint need not allege
every fact necessary to win at trial, but need only include
sufficient facts to make it plausible on its face."); see also id.
at 286 (noting that a complaint is not "required to provide the
exact details of each incident, such as the dates or the precise
context of the abusive comments, to make [a retaliation] claim
plausible").    We do not need to resolve this dispute.        Even
assuming that we can consider Estes's conduct, Planadeball's claim
still fails.

                                         -16-
protected conduct, any actions attributable to him could not

plausibly have been induced by retaliatory motives.").

            3. Maley's Threats

            Finally, Wyndham contends, and the district court found,

that Maley's threats toward Planadeball after she returned from

medical leave in April 2011 were not a material adverse action.

Maley criticized Planadeball about her work performance, screamed

at her in front of her colleagues, and made multiple threats to

fire her.

            Planadeball   argues   that     Maley's    conduct   should    be

considered a material adverse action, because, as the Supreme Court

stated in Burlington Northern, material adverse actions are "not

limited   to   discriminatory    actions   that   affect   the   terms    and

conditions of employment," nor are they restricted to "ultimate

employment decisio[ns] . . . such as hiring, granting leave,

discharging, promoting, and compensating." 548 U.S. at 60, 64

(internal quotation marks omitted).           Rather, they include all

actions that "could well dissuade a reasonable worker from making

or supporting a charge of discrimination."              Id. at 57.        This

standard is phrased "in general terms because the significance of

any given act of retaliation will often depend upon the particular

circumstances.    Context matters."       Id. at 69.

            We agree with Planadeball that a juror could reasonably

conclude that Maley's multiple threats to fire her constitute a


                                   -17-
material adverse action.        Construing all facts in Planadeball's

favor, Maley told her to "step up or [] step out," told her co-

worker Saliceti that she was the "next one who's going to be

fired," and sent a text message to Saliceti stating, "[y]ou better

tell [Planadeball] that either she steps up or steps out."            In our

view, a reasonable juror could thus infer that these multiple,

consecutive threats, stated to an employee directly and to her

co-worker who passed the message to that employee, could dissuade

a reasonable employee from making or supporting a charge of

discrimination.     See Billings, 515 F.3d at 54-55 ("An employee who

knows that, by [making a charge of discrimination], she risks . .

. a threat of further, more serious discipline" for deficiencies at

work "might well choose not to proceed with [such a charge] in the

first   place."    (internal   quotation    marks   omitted));    Rivera   v.

Rochester Genesee Reg'l Transp. Auth., 743 F.3d 11, 26 (2d Cir.

2012)   (holding    that   a   reasonable   juror   could   conclude    that

threatening an employee "with the loss of his job" constitutes a

material adverse action).

            We also find that Planadeball has established a causal

link between Maley's threats and protected conduct.              The threats

occurred in April 2011, at most two months after Planadeball

complained to Maley and Wieczerzak about Maley's discriminatory

comments.    This two-month gap between protected activity and a

material adverse action is sufficiently short to establish a prima


                                    -18-
facie case of retaliation.        See, e.g., Mariani-Colón v. Dep't of

Homeland Sec., 511 F.3d 216, 224 (1st Cir. 2007) ("We conclude that

the    'temporal   proximity'     between   appellant's   allegations    of

discrimination in June 2002 and his termination in August 2002 is

sufficient to meet the relatively light burden of establishing a

prima facie case of retaliation."); Sánchez-Rodríguez v. AT&T

Mobility P.R., Inc., 673 F.3d 1, 15 (1st Cir. 2012) (holding that

the plaintiff established a prima facie case of retaliation where

approximately three months had transpired between the protected

conduct and the material adverse action).

            Because Planadeball has made a prima facie case of

retaliation based on Maley's threats, the burden shifts to Wyndham

to show that it had a non-retaliatory reason for the threats.           See

Mariani-Colón, 511 F.3d at 221, 223.            We find that Wyndham has

satisfied this burden.      Maley's threats to fire Planadeball were

made   in   response   to   her   bad   sales   performance.     In   fact,

Planadeball acknowledges that Maley threatened to fire her in the

context of discussing her work performance, and admits that, when

the threats were made, her sales numbers "were not very good."

            The burden thus shifts back to Planadeball to show that

Wyndham's reason was merely pretextual. See id. To defeat summary

judgment in a retaliation case, "'a plaintiff must point to some

evidence    of     retaliation     by   a   pertinent     decisionmaker.'"

Sánchez-Rodríguez, 673 F.3d at 15 (quoting Randlett v. Shalala, 118


                                    -19-
F.3d 857, 862 (1st Cir. 1997)).     Here, Planadeball points only to

the temporal proximity between her complaints and Maley's threats.

However, this two-month period is not sufficient, by itself, to

raise an inference of pretext. The timing of Maley's threats makes

sense because they occurred soon after Planadeball returned to work

from surgery, and at a time when her sales numbers were low.          See

Mariani-Colón, 511 F.3d at 224 (holding that the temporal proximity

between   a    plaintiff's   complaints   of   discrimination   and   his

discharge failed to raise an inference of pretext where the timing

made sense, as plaintiff was fired a few weeks after he voluntarily

took unpaid leave); Sánchez-Rodríguez, 673 F.3d at 15.          Because

Planadeball has not pointed to any other evidence to establish

pretext, her retaliation claim fails.

                                  III.

              Planadeball has not presented sufficient evidence to

establish a retaliation claim under Title VII.        Hence, we affirm

the district court's order granting Wyndham's motion for summary

judgment.

              So ordered.




                                  -20-